Title: Outline of an Unsent Letter to Charles Thomson, [before 11 November 1784]
From: Franklin, Benjamin
To: Thomson, Charles


				
					These notes for a letter that was never written display a sense of bitterness and disappointment rarely seen in Franklin’s papers. That he even contemplated sending such a letter, albeit a private one—admitting to Thomson that he felt unappreciated and was “sorry and asham’d” for having asked a personal favor of Congress (a favor not granted)—betrays a depth of melancholy in the fall of 1784 that would have been undetectable to later generations were it not for this undated document.
					The outline must be a response to Thomson’s letter of August 13, 1784. Franklin’s first line, “Friends diminish’d should love better”,

echoes Thomson’s opening sentence. Seven lines later, the reference to John Jay’s election as secretary for foreign affairs responds to what Thomson himself had stated. Thereafter, every item responds, in order, to issues that Thomson had raised. Between the first and seventh entries, however, are six items that do not follow Thomson’s letter, but seem rather to indicate what it called to Franklin’s mind. Beginning with “Medals” and ending with “Claimers of Merit”, most of these enigmatic words and phrases can be seen as relating to Congress’ choice of David Humphreys, rather than Franklin’s grandson Temple, as secretary of the new commission. Thomson had been the only member of Congress to write to Franklin about that appointment, and he had delicately signaled how unlikely it was that Temple would ever receive the diplomatic position that Franklin had requested. This was the favor not granted, and Franklin would return to that theme explicitly, later in the outline.
					It is not known when Franklin received Thomson’s August 13 letter, but it was certainly before November 11, when Franklin acknowledged its receipt in the brief, official letter of that date published below. Some of the other public issues on the present outline were covered in the American commissioners’ official report to Thomson (which discussed the financial crisis), and Jefferson’s letter to Thomson (which enclosed a copy of the Mesmer report), both of which were also dated November 11. As for the rest of what Franklin had written, much of it deeply personal, he would not entrust such expressions to the mail.
					Near the end of his life, however, when Congress disputed the amount of the salary he had drawn in France, Franklin did confide many of these thoughts to Thomson in an explicitly private letter. His myriad extra services when plenipotentiary in France had been ignored, he wrote; he had received neither compensation for them nor thanks. His absence had allowed “envious and malicious Persons” to efface his accomplishments from the institutional memory of the Congress. The only favor he had ever asked of that body was an appointment for Temple, and “the only Answer I receiv’d was a Resolution superceding him, and appointing Col. Humphreys in his Place;

a Gentleman, who tho’ he might have indeed a good deal of military Merit, certainly had none in the Diplomatic Line, and had neither the French Language, or the Experience, or the Address, proper to qualify him, in preference for such an Employment.” Franklin closed the letter with an offer of reciprocity: should Thomson ever find himself the object of his country’s ingratitude, he wrote, “remember that you have a Right to unbosom yourself in communicating your Griefs to Your affectionate ancient Friend & most obedient humble Servant B Franklin”. 
				
				
					
						[before November 11, 1784]
					
					Mr Thomson
					Friends diminish’d should love better
					Medals.—
					Services forgotten
					Congress to be respected.—
					What I have done in pursuance of Instructions.—
					Enemies
					Claimers of Merit
					Mr Jay hope he has accepted
					Begin to be made uneasy about the Interest &c
					Malice of Eng.—its Effects
					Glad to hear that the People are more & more impress’d with the Necessity of Paying Debts supporting P. [Public] Credit & establishing a national Character.—faithful in Observance of Treaties & to avoid internal Contentions and Divisions
					Hope Satisfaction will be given to Mr Marbois
					The Reflections & Insinuations against this Nation in the Papers you sent me are insolent as well as ill founded. We cannot be too careful to &c
					Observations just respecting WT.F. I am sorry and asham’d that I ask’d any Favour of C. [Congress] for him. It was the first time I ever ask’d Promotion for my self or any of my Family. Shall be the Last. Led into it by the Mode here, where nothing is granted but by Solicitation and making Interest. Convinc’d by the Appointment of M H. that I had nothing

to expect, I had already advis’d his Study of the Law before I receiv’d.—
					Flatter’d my self vainly that the C. would be pleas’d with the Opportunity I gave them of showing that Mark of their Approbation of my Services. But I suppose the present Members hardly know me or that I have perform’d any.—
					Isaac N. [Norris] seems shy of me. I have heard that he is turned Catholic, but do not know it to be so.
					Magnetism. Send the Report.—
				
			